Citation Nr: 0208314	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  96-13 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
November 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied entitlement to service 
connection for an acquired psychiatric disorder, which was 
characterized as a neurotic depressive reaction and an 
emotional instability reaction.  The veteran subsequently 
perfected a timely appeal as to that issue.

In December 2000, the veteran presented testimony at a 
personal hearing before the undersigned Member of the Board.  
A transcript of this hearing has been obtained and associated 
with the claims folder.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  As will be discussed in 
greater detail below, the requested development was completed 
by the RO, and, in July 2001, the RO issued a Supplemental 
Statement of the Case (SSOC) in which it denied entitlement 
to service connection for a psychiatric disorder including 
PTSD.  The case has since been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a 
psychiatric disorder prior to her entry into active duty.  

2.  The veteran received no awards or decorations denoting 
engagement in combat, and no other supportive evidence 
reflects that the veteran engaged in combat during active 
military service.

3.  The evidence does not establish that the veteran 
currently has PTSD which can be associated with her military 
service, or with any verified stressor event in service which 
could support a diagnosis of PTSD.

4.  The evidence is in equipoise as to whether an anxiety 
disorder, not otherwise specified, began in service and 
continued from that time.


CONCLUSIONS OF LAW

1.  There is no clear and unmistakable evidence that a 
psychiatric disorder existed prior to service and the 
presumption of soundness is not rebutted.  38 U.S.C.A. 
§§ 1111, 1153 (West 1991); 38 C.F.R. §§ 3.304, 3.306 (2001).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2001); Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2001); 
67 Fed. Reg. 10,330 (March 7, 2002), (to be codified at 38 
C.F.R. § 3.304(f)).

3.  Resolving doubt in favor of the appellant, an acquired 
psychiatric disorder, diagnosed as anxiety disorder, not 
otherwise specified, was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107; Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 
2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.303; 67 Fed. Reg. 10,330 (March 7, 2002), (to be 
codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that, upon her enlistment into 
service in September 1958, the veteran reported no history of 
any depression or excessive worry, and no history of any 
nervous trouble of any sort.  A report of medical examination 
dated at enlistment shows that her psychiatric condition was 
found to be normal.

A Narrative Summary dated in November 1959 shows that the 
veteran was admitted to a private hospital after she became 
depressed and cut her left wrist.  It was noted that she had 
a prior history of being hospitalized in service in May 1959 
for an appendectomy and that she had been readmitted later in 
May 1959 with a diagnosis of conversion reaction manifested 
by total anesthesia and cataplexy.  It was also noted that 
she had a subsequent hospitalization in September 1959 in 
which she was given a diagnosis of conversion reaction 
manifested by hysteria and loss of consciousness following an 
automobile accident in which she sustained no physical 
injury.  The examining physician explained that her immediate 
hospitalization in October 1959 occurred after she had 
apparently become depressed over "many little things" in 
her life, such as financial difficulty and a feeling that 
several female acquaintances did not want to be around her.  
The veteran reported that she began drinking to relax and 
feel better, but that she just became more depressed and 
eventually went to her room to cut her left wrist.  She then 
went to a civilian hospital, where a private psychiatrist 
reportedly found that she had some paranoid trends.  The 
psychiatrist pointed out that she had difficulty making 
friends, and she experienced depression, a false belief that 
her appearance was peculiar, and marked feelings of 
inferiority.  The private psychiatrist concluded that she 
suffered from a hysterical type of psychoneurosis with 
paranoid trends.  The veteran was subsequently transferred to 
the medical facility at Offut Air Force Base (AFB), where she 
remained hospitalized through November 1959.

In the November 1959 Narrative Summary, it was noted that the 
veteran remained "extremely immature and manipulative" 
during her admission at Offut AFB.  Psychological testing 
revealed an extremely immature, hysterical personality 
structure with extreme insecurity feelings and a tendency 
toward periods of moderate depression.  During her admission, 
the veteran frequently refused calls from her mother and 
apparently wrote a letter to her mother, which was noted to 
be deceitful as to whether she was allowed visitors.  The 
examining physician spoke with the veteran's mother, who 
reported that the veteran had "always been a problem at 
home".  Her mother explained that the veteran had always 
been "headstrong" and had tended to experience periods of 
depression for several days at a time.  The mother also 
reported that the veteran was having "boyfriend trouble" 
prior to service and that this was one of the factors that 
caused her to leave home and join the service in the first 
place.  The examiner concluded that the veteran's prognosis 
for further military duty was not favorable.  The examiner 
also concluded that the available evidence "clearly 
indicates that the disease existed prior to entry into 
service, and that the disease has not been aggravated by the 
service beyond the expected progress of the disease."  The 
examiner explained that this conclusion applied to both the 
diagnosis of neurotic depressive reaction and to the 
diagnosis of emotional instability reaction.

In a Medical Board Report dated in November 1959, it was 
determined that evaluation of the veteran's medical record 
had established the following diagnoses: neurotic depressive 
reaction, chronic, mild, improved, not in remission; and 
emotional instability reaction, chronic, moderate, 
unimproved, not in remission.  For each of these diagnoses, 
it was further noted that the disability had existed prior to 
service and had not been aggravated by military service.

There is no additional pertinent medical evidence of record 
for approximately the next thirty-four years.

In June 1993, the veteran was evaluated at Wetch Clinic after 
she reported feeling depressed for eight months.  She 
indicated that she had attempted suicide at age 19 while she 
was in the military and that she was discharged as a result.  
The examiner noted a diagnosis of major depression, severe.  
Subsequent clinical records reveal that she continued to 
receive periodic treatment for depression at that facility 
through May 1996.  

In June 1995, the veteran was admitted to the Orthopedic 
Service of a VA Medical Center following a fracture of her 
right lower leg.  During her stay, she was given a 
psychiatric consultation.  It was noted that she was 
irritable, demanding, and not very cooperative.  It was also 
noted that she complained bitterly of the pain in her leg, 
which she believed was going unattended.  After two weeks of 
treatment, her mood reportedly changed appreciably.  She 
apparently became more pleasant and cooperative, and was no 
longer irritable.  It was noted that, at the time of her 
discharge, she was no longer experiencing depression and was 
not having any thoughts of suicide.  In a discharge summary 
dated in July 1995, the examining physician noted a diagnosis 
of major depressive disorder.

In July 1995, the veteran filed a formal claim of entitlement 
to service connection for depression and anxiety.  She 
reported that she had attempted suicide during service in 
1959 and that she had attempted suicide a second time in 
1960.  

In the December 1995 rating decision, the RO denied 
entitlement to service connection for neurotic depressive 
reaction and emotional instability reaction.  The RO 
concluded that these disabilities had existed prior to 
service and had not been aggravated by service.  

Thereafter, in a Notice of Disagreement dated in January 
1996, the veteran asserted that she had no history of 
emotional problems prior to her enlistment into service.  She 
reported that her problems began when she was working as a 
nurse in the military, which was very stressful.  She also 
indicated that she was harassed at that time, and that this 
harassment led to her suicide attempt.  

Subsequent VA treatment records show that she continued to 
receive periodic treatment from VA for a variety of problems.  
In a May 1996 clinical note, it was noted that the veteran 
was "still" experiencing panic attacks and feelings of 
hopelessness, but that she believed her depression was 
lifting.  The examiner noted a diagnosis of major depression.  
In a subsequent clinical note dated in June 1996, an examiner 
noted a diagnosis of dysthymia.

In February 1997, the veteran filed an informal claim of 
entitlement to service connection for PTSD.  She asserted 
that she was constantly harassed by coworkers during service 
and that this harassment led to her suicide attempt.  She 
reported that she was currently experiencing anxiety and 
numerous emotional problems, which she believed to be related 
to this in-service harassment.  In a subsequent statement 
dated in March 1997, the veteran explained that, when she was 
assigned to the surgical unit in service, she was the only 
female staffer and was subject to inappropriate insinuations.  
She indicated that these insinuations eventually progressed 
to touching, and that male staffers would put their hands on 
her legs and run them up to her underpants.  She further 
indicated that patient body parts that had been removed were 
even put down the front and back of her scrub dress.  The 
veteran reported that the more she protested the worse the 
harassment became.  She explained that she eventually felt so 
much stress as a result of this harassment that she felt that 
suicide was the only way out.  The veteran noted that she did 
not remember much of her actual in-service hospitalization 
following her suicide attempt because she was extremely 
depressed and had a high level of anxiety and feelings of 
hopelessness.

In July 1997, the RO issued a letter to the veteran, which 
was accompanied by a questionnaire concerning her claim of 
having been assaulted during service.  In a response received 
the following month, the veteran explained that she did not 
file any official complaints against the men who were 
harassing her and that she did not seek any sort of 
counseling during service.  She explained that she was too 
frightened to report anything and that she felt trapped.

Private medical records show that, in March 1999, the veteran 
was evaluated at Memorial Hermann Hospital.  She was found to 
be "grossly psychotic".  In one clinical note, it was 
indicated that her psychosis could be related to 
toxic/metabolic encephalopathy.  In a separate clinical note, 
it was noted that her psychosis "could be old", but that no 
records were available and there was no way to contact 
family.

In a SSOC dated in June 1999, the RO denied entitlement to 
service connection for an acquired psychiatric disorder, to 
include neurotic depressive reaction, emotional instability 
reaction, and PTSD.

A Vet Center information form dated in August 1999 shows that 
the veteran was examined by a psychologist for the purpose of 
determining the precise nature of her psychiatric problems.  
She reported that, during service, she was the subject of 
inappropriate advances by a physician.  She stated that she 
became very frightened but that this just made the physician 
and others bother her more.  The veteran indicated that the 
would grab her breasts and put their hands up her skirt.  She 
further reported that, since service, she has been in two 
marriages and that both of those men were unfaithful.  She 
also explained that she has two sons and that both of them 
were "nonsupportive" and had problems of their own.  The 
psychologist concluded that the veteran displayed multiple 
symptoms of PTSD, including dreams about the incidents and 
arousal when discussing the incidents.  The psychologist also 
found that she was very angry, and that her anxiety and fears 
were often channeled into somatic complaints.

In a signed statement dated in December 2000, the veteran's 
sister reported that the veteran had come to live with her 
and her husband in 1962.  She explained that, one afternoon, 
she found the veteran in a pool of blood in the bathroom 
after she cut both of her wrists.  She was subsequent treated 
by Dr. G.P., who was now deceased.

During her December 2000 hearing, the veteran reiterated her 
contention that she was the subject of harassment while 
working as a nurse in service.  She stated that she did not 
inform her family members or anyone else of these incidents 
when they occurred and that she did not seek any sort of 
psychiatric treatment after her release from service.  In 
fact, she stated that she did not actually seek any treatment 
for psychiatric problems until the 1990's.  With respect to 
her mother's report that she had problems prior to service, 
the veteran indicated that those statements were not true.  

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  Specifically, the Board 
instructed the RO to inquire as to whether the veteran had 
any additional information or evidence that could serve to 
establish that her alleged in-service stressors occurred.  
The Board also instructed the RO to request that the veteran 
identify any further treatment she has received and to 
provide the veteran with an examination by a panel of two 
board-certified psychiatrists, if available.

Thereafter, in March 2001, the RO issued a letter to the 
veteran requesting that she identify any additional sources 
of medical treatment for her claimed psychiatric disability.  
The RO also requested that she provide statements from any 
individuals who knew of the alleged in-service stressor.  
There is no indication in the record that the veteran ever 
responded to this letter.

In July 2001, the veteran was provided with a VA examination 
by two board-certified psychiatrists.  These psychiatrists 
reviewed the veteran's claims folder and conducted a mental 
status examination.  They found that she did not meet the 
criteria for PTSD.  In reaching this conclusion, they noted 
that the incidents she reported, although consistent with 
harassment by today's standards, did not appear to constitute 
a threat of serious injury or a threat to her physical 
integrity.  They further found that the symptoms that might 
be suggestive of PTSD do not appear to be present.  The 
psychiatrists explained that, instead of experiencing 
intrusive recollections of the events, her daily anxieties 
revolved around current life stressors.  It was also noted 
that she reported no active nightmares related to these 
incidents.  With respect to other psychiatric diagnoses, the 
psychiatrists determined that she did appear to have a 
significant and severe anxiety disorder that was first 
documented during her military service.  The psychiatrists 
specifically referred to her two in-service diagnoses of 
conversion disorder and the subsequent in-service diagnosis 
of neurotic depressive reaction.  In regard to the 
possibility that her psychiatric problems existed prior to 
service, the psychiatrists noted that there was no evidence 
of psychiatric treatment prior to service and no reports of 
her having experienced similar conversion reactions prior to 
service.  Instead, the psychiatrists noted that "[a]t most 
there was a third-hand account of the veteran's mother 
reporting that the veteran was difficult at home and seemed 
to have brief episodes of depression."  The psychiatrists 
further noted that the veteran described subsequent 
manifestations of anxiety in the form of panic attacks and 
general anxiety.  The psychiatrists therefore concluded that 
a diagnosis of anxiety disorder, not otherwise specified, was 
appropriate; although diagnoses of generalized anxiety 
disorder and panic disorder without agoraphobia were also to 
be considered.

In the July 2001 SSOC, the RO continued to deny entitlement 
to service connection for a psychiatric disorder including 
PTSD.  The claims folder was subsequently returned to the 
Board.

Analysis

1. Preliminary matter - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to a 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  Although the Federal 
Circuit appears to have reasoned that the VCAA may not 
retroactively apply to claims or appeals pending on the date 
of its enactment, the Court stated that it was not deciding 
that question at this time.  

In this regard, the Board notes that VAOPGCPREC 11-2000 
appears to hold that the VCAA is retroactively applicable to 
claims pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the veteran's claims file, to ascertain whether remand to the 
RO is necessary in order to assure compliance with the new 
legislation.  The Board notes that the development of medical 
evidence appears to be complete.  

By virtue of the correspondence, the SOC, and the SSOC's 
provided by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
her claims.  Moreover, in accordance with the Board's remand 
instructions, the veteran has been provided with a VA 
psychiatric examination that thoroughly addressed the nature 
and etiology of her claimed disabilities.  The Board is of 
course cognizant that not all of the treatment records 
identified by the veteran from the 1960's and 1970's have 
been obtained and associated with the claims folder.  
However, the record reflects that the veteran has 
specifically reported that the records that have not been 
obtained from this period no longer exist because many of 
those facilities have closed or the physicians who 
specifically treated her are now deceased.  The Board notes 
that this case was remanded in December 2000 in order to 
allow the veteran the opportunity to submit additional 
evidence in support of her claim.  She failed to respond to 
the RO's inquiries in that regard.

In any event, the Board believes that all treatment records 
necessary for disposition of this case have been obtained and 
associated with the claims folder.  As will be explained in 
detail below, the Board has determined that a denial of her 
claim for service connection for PTSD is warranted because 
there is no credible supporting evidence that any in-service 
stressor actually occurred.  Therefore, this claim fails to 
satisfy one of the essential elements in establishing service 
connection for PTSD, credible evidence of an in-service 
stressor.  Without credible supporting evidence of an in-
service stressor, any additional medical evidence would be of 
no probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (holding that a diagnosis "can be no better than the 
facts alleged by the appellant").  In essence, the Board 
believes that there is no reasonable possibility that 
additional treatment records would aid in substantiating the 
claim for PTSD.  

As to her claim for an acquired psychiatric disorder other 
than PTSD, as will be explained below, the Board finds that 
the competent and probative evidence of record is already 
sufficient to support a grant of service connection for an 
anxiety disorder, not otherwise specified.  Thus, additional 
medical evidence as to that issue is not necessary and would 
only delay an award of the benefit sought.

In summary, the Board finds that VA has satisfied its duty to 
assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

2. Presumption of soundness

During the veteran's in-service hospitalization in 1959, it 
was concluded by the examining physician that a psychiatric 
disorder preexisted her entry into military service.  
Accordingly, the Board first consider whether the presumption 
of soundness at entrance into service has been rebutted in 
this case.

The law provides that a veteran is presumed in sound 
condition except for defects, infirmities, or disorders noted 
when examined and accepted for service.  Clear and 
unmistakable evidence that the injury or disease existed 
prior to service will rebut the presumption.  38 
U.S.C.A. § 1111.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

As noted, generally, veterans are presumed to have entered 
service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions,"  Id. at (b)(1).  

Significantly, the veteran's entry examination into service 
was negative for a psychiatric disability.  Later, the 
veteran's service medical records indicate that, during her 
hospitalization in October 1959 and November 1959, she was 
given diagnoses of neurotic depressive reaction and emotional 
instability reaction.  Her examining physician specifically 
concluded that these disabilities had preexisted service.  It 
appears from the text of the November 1959 Narrative Summary 
that this conclusion was based specifically on her mother's 
report that the veteran had "always been a problem at 
home", that she had always been "headstrong", and that she 
had tended to experience periods of depression for several 
days at a time.  There is no indication that the veteran had 
received any medical treatment for psychiatric problems prior 
to service or that she had ever been given a psychiatric 
diagnosis prior to service.

The Board must determine whether, under 38 U.S.C.A. § 1111 
and 38 C.F.R. § 304(b), the presumption of soundness is 
rebutted by clear and unmistakable evidence that a disease or 
injury existed prior to service.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based on "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).  

The Board believes that the facts of this case are similar to 
those in Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
Miller, the Court held that a veteran's self-report that he 
had previously suffered from "depression or excessive worry;" 
in-service clinical records reflecting a pre-service 
diagnosis of a psychiatric disability, and an in- service 
medical board that found the veteran's psychiatric disability 
to have preexisted service were insufficient to rebut the 
"presumption of soundness" as was found in 38 U.S.C.A § 1111, 
because these records "were not supported by any 
contemporaneous clinical evidence or recorded history in the 
record."  Because they were therefore "without a factual 
predicate in the record," they were found to be insufficient 
to rebut the presumption of soundness.  

As in Miller, there is no contemporaneous medical evidence of 
record to support the conclusion that the veteran had 
psychiatric disorder which preexisted her entry into active 
duty in 1958.  Instead, as explained by the two VA 
psychiatrists who reviewed the claims folder in July 2001, 
the only evidence to support the finding of a preexisting 
disorder is "the third-hand account of the veteran's mother 
reporting that the veteran was difficult at home and seemed 
to have brief episodes of depression."  Furthermore, unlike 
Miller, there is no evidence whatsoever of the veteran ever 
having been given a pre-service diagnosis of a psychiatric 
disability by a health care practitioner.  Therefore, the 
Board believes that the facts presented in this case provide 
an even stronger basis than those in Miller for concluding 
that a psychiatric disability did not preexist the veteran's 
entry into service.  In essence, we believe that the 
conclusion of the in-service examiner, which is based 
entirely upon the statements of the veteran's mother, does 
not constitute "clear and unmistakable" evidence as would 
be necessary to overcome the presumption of soundness.

In short, the Board finds that the veteran did not clearly 
and unmistakably have a psychiatric disorder prior to her 
entry into active duty.  Thus, the presumption of soundness 
is not rebutted.

Having found that the presumption of soundness is not 
rebutted, the Board will now proceed to adjudicate the 
veteran's claims of entitlement to service connection for 
PTSD and for an acquired psychiatric disorder other than 
PTSD.

3.  Entitlement to service connection for PTSD

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

The veteran seeks service connection for PTSD.  Establishing 
service connection for PTSD requires (1) a current medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. App. 361, 
367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The diagnosis of PTSD must comply with the criteria set forth 
in the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125 
(2001).  The evidence required to support the occurrence of 
an in-service stressor varies "depending on whether or not 
the veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the veteran did not engage in 
combat with the enemy . . . the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

The requisite additional evidence may be obtained from 
sources other than the veteran's service medical records.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 
F.3d 228 (Fed. Cir. 1997) (table); see also Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); Doran v. Brown, 6 Vet. 
App. 283 (1994); Zarycki v. Brown, 6 Vet. App. at 98.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor was related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation would be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1996).

However, on June 18, 1999, and retroactive to March 7, 1997, 
that regulation was amended to read as follows:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence 
establishes that the veteran was a prisoner-of-war 
under the provisions of § 3.1(y) of this part and 
the claimed stressor is related to that prisoner-of- 
war experience, in the absence of clear and 
convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions and hardships of the 
veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-
service stressor.

64 Fed. Reg. 32,807 (June 18, 1999), now codified at 38 
C.F.R. § 3.304(f) (2001) (effective March 7, 1997).  That 
amendment implemented the Cohen decision, which had held 
that 38 C.F.R. § 3.304(f) did not adequately reflect the 
law of the governing statute, 38 U.S.C.A. § 1154(b).  The 
effective date of the amendment was March 7, 1997, the 
date the Cohen decision was issued by the Court.

More recently, section 3.304(f) was again amended, with 
specific regard to PTSD claims based upon personal assault.  
The regulation now reads:

Service connection for [PTSD] requires medical 
evidence diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an 
in-service stressor; and credible supporting 
evidence that the claimed in-service stressor 
occurred.  

Although service connection may be established based 
on other in-service stressors, the following 
provisions apply for specified in-service stressors 
as set forth below: 

(1)  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the 
absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 

(2)  If the evidence establishes that the veteran 
was a prisoner-of-war under the provisions of § 
3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to 
the contrary, and provided that the claimed 
stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor. 

(3)  If a [PTSD] claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  

Examples of behavior changes that may constitute 
credible evidence of the stressor include, but 
are not limited to: a request for a transfer to 
another military duty assignment; deterioration 
in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a 
[PTSD] claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

67 Fed. Reg. 10,330 (March 7, 2002), to be codified at 38 
C.F.R. § 3.304(f).  The effective date of the amendment 
was March 7, 2002, the date of its issuance as a final 
rule.

When regulations are changed during the pendency of an 
appeal, the veteran is entitled to a decision on the claim 
under the regulation more favorable thereto.  See Fischer v. 
West, 11 Vet. App. 121, 123 (1998), quoting Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The Board 
observes that the veteran has not been specifically advised 
as to the change from the obsolete, "clear diagnosis" 
version of the regulation.  However, the Board finds that the 
former and revised criteria for establishing service 
connection for PTSD claims are substantially the same.  Both 
versions of the applicable regulation require medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997).  The revisions to section 3.304(f) 
serve primarily to codify the Court's decision in Cohen, and 
bring that regulation in line with the governing statute, 38 
U.S.C.A. § 1154(b), which relaxes certain evidentiary 
requirements for PTSD claimants who have combat-related 
stressors.  Therefore, it is the opinion of the Board that a 
remand for due process reasons relating to the change in the 
regulation would simply delay the resolution of this claim 
unnecessarily, with no benefit to the veteran.  See Winters, 
Soyini, Sabonis, supra.

Moreover, the 2002 amendment to section 3.304(f) also does 
not require further development of this case.  In this case, 
the veteran has specifically indicated that the alleged 
sexual harassment in service, which involved inappropriate 
touching without physical violence, was never formally 
reported to any source.  Consequently, there any no formal 
records, such as police reports, of the incident(s) which 
could be obtained.  The veteran has been notified by the RO 
that she could obtain alternative sources of information to 
support her claim, including police reports, "buddy" 
certificates or affidavits, statements from relatives, and 
letters written during service.  Since the veteran has 
already been given several opportunities to submit 
alternative sources of information, a remand of this issue 
for additional development is not warranted.  See Soyini, 
supra.  

The Board observes in passing that the veteran has not 
claimed that she participated in combat, and there is no 
objective evidence that the veteran specifically participated 
in events constituting actual combat.  Accordingly, the Board 
concludes that combat status has not been demonstrated in 
this case.  Because the veteran did not engage in combat, and 
because her alleged in-service stressors did not involve 
engagement in combat, the law requires that stressors be 
corroborated.  The veteran's lay testimony alone is not 
enough to establish the occurrence of an alleged stressor.  
See Moreau, Dizoglio, supra.

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor.  Furthermore, the Board also 
concludes that the preponderance of the competent and 
probative evidence is against finding that she has PTSD as a 
result of an in-service stressor.  Therefore, her claim fails 
to satisfy each of the essential elements required for 
entitlement to service connection for PTSD.  

With respect to the issue of a verified in-service stressor, 
the Board of course recognizes that veterans claiming service 
connection for disability due to an in-service personal 
assault or, as in this case, harassment of a sexual nature, 
face unique problems documenting their claims.  The Board 
also recognizes that the M21-1 contemplates that behavioral 
changes occurring at the time of the incident might assist in 
verifying that a stressor occurred.  In this case, it is well 
documented that the veteran attempted suicide in service, and 
that this attempt occurred around the same time as she was 
allegedly being harassed in service.  However, the medical 
records from her hospitalization following the in-service 
suicide attempt are entirely negative for any reference to 
her having been harassed by coworkers.  In fact, the 
examining physician specifically noted that she had 
apparently become depressed over "many little things" in 
her life, such as financial difficulty and a feeling that 
several female acquaintances did not want to be around her.  

The Board is of course aware that it is possible that the 
veteran failed to report the harassment during her in-service 
hospitalization out of fear and that this is why reference to 
the harassment is not in her treatment records.  Such a 
failure to report the harassment is consistent with cases 
involving claims of personal assault.  Thus, the Board has 
reviewed the record for any other alternative sources of 
corroboration in this case.  Unfortunately, except for the 
veteran's own contention, there is no other supporting 
evidence that the harassment occurred.  She has produced no 
lay statements from confidants such as friends or family 
members, and no copies of personal diaries or journals.  In 
fact, there is no indication of the veteran having ever 
reported the in-service harassment, either to a family member 
or a health care provider, until it was mentioned to the RO 
in a 1996 statement, contemporaneous with a claim for 
monetary benefits.  Only then do references to the in-service 
harassment appear in her treatment records.  In short, the 
only supporting evidence that the alleged stressful events 
occurred are the veteran's own statements of such experiences 
and the fact that she was hospitalized in service following a 
suicide attempt.  However, with respect to her own 
statements, it is well established that a non-combat 
veteran's lay testimony regarding in-service stressors is 
insufficient to establish the occurrence of the stressor.  
Cohen, 10 Vet. App. at 141; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Further, with respect to her 
hospitalization following the suicide attempt, the examining 
physician specifically determined that her suicide attempt 
was the result of depression that was attributable to causes 
other than harassment.  

Therefore, the Board concludes that the record does not 
corroborate the veteran's claimed stressors through credible 
supporting evidence.  Thus, her claim fails to satisfy one of 
the essential elements in establishing service connection for 
PTSD, credible evidence of an in-service stressor.  

Furthermore, as alluded to above, the Board finds that, even 
if there was corroborative evidence showing that the alleged 
in-service stressor did occur, the preponderance of the 
competent and probative evidence is against finding that the 
veteran has PTSD as a result of that stressor.  In reaching 
this conclusion, the Board found the most probative evidence 
of record to be the report of the July 2001 VA examination in 
which two psychiatrists examined the veteran and concluded 
that she did not meet the criteria for a diagnosis of PTSD.  
In their report, the psychiatrists indicated that they had 
considered her contention of having been harassed in service, 
but found that the harassment as she described it did not 
appear to have resulted in PTSD.  The psychiatrists explained 
that she did not appear to be experiencing intrusive 
recollections of that harassment or nightmares of the in-
service incidents.  The psychiatrists also explained that her 
anxiety appeared to revolve around current life stressors 
instead of the in-service harassment.  For these reasons, 
they concluded that a diagnosis of anxiety disorder, not 
otherwise specified, was more appropriate.

The Board has considered the opinion of the Vet Center 
psychologist who concluded that the veteran did have PTSD as 
a result of service.  However, the Board finds this opinion 
to be less probative than the report of her July 2001 VA 
examination.  In particular, the Board notes that the 
psychologist appears to have based the diagnosis of PTSD on a 
finding that the veteran experiences intrusive recollections 
and nightmares of the in-service events.  However, the VA 
psychiatrists' finding that she did not regularly experience 
such symptoms, but instead experienced anxiety and depression 
primarily as a result of current events in her life, appears 
much more consistent with symptoms noted throughout the 
record.  Furthermore, the Board notes that there is no 
indication that the Vet Center psychologist had access to her 
documented medical history, whereas, the VA psychiatrists 
both reviewed her claims folder, including past medical 
records.  

In short, the Board finds the opinion of the VA 
psychiatrists, who concluded that the veteran did not have 
PTSD, to be more persuasive and more probative than the 
opinion of the Vet Center psychologist.  Therefore, the Board 
concludes that, even if the record did establish that the 
alleged in-service stressor occurred, the preponderance of 
the evidence is against finding that the veteran has PTSD as 
a result of that stressor. 

In summary, the Board finds that the veteran's claim fails to 
satisfy each of the three elements necessary for a grant of 
service connection for PTSD.  In essence, the Board believes 
that there is no credible supporting evidence that the 
claimed in-service stressor actually occurred; and that the 
preponderance of the evidence is against finding that she has 
PTSD as a result of the reported in-service stressor.  The 
benefit sought on appeal is accordingly denied.


4.  Entitlement to service connection for an acquired 
psychiatric disorder other then PTSD

As discussed above, service connection may be granted for 
disability resulting from disease or injury incurred in 
service, or for aggravation of a pre-existing disease or 
injury during such service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303(a), 3.304.  That a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record in this case, the Board 
finds that the competent and probative evidence of record is 
in relative equipoise as to whether or not an acquired 
psychiatric disorder was incurred in service.  As discussed 
in detail above, the veteran recently underwent a VA 
psychiatric examination.  The two psychiatrists who conducted 
this examination reviewed the veteran's claims folder, and 
concluded that, although she did not have PTSD, she did have 
an acquired psychiatric disorder, which was most 
appropriately characterized as an anxiety disorder, not 
otherwise specified.  While not conclusive regarding the 
precise etiology of the veteran's disorder, the psychiatrists 
did determine that this disorder was first documented during 
her military service.  The Board believes that this opinion 
is the most probative evidence of record as to the origin and 
date of onset of the claimed disability.  For this reason, 
the Board believes this opinion is sufficient to place the 
evidence of record in relative equipoise as to whether this 
disorder was incurred while the veteran was on active duty.  
Where there is an approximate balance of the positive and 
negative evidence regarding the merits of the issue, 
reasonable doubt should be resolved in favor of the veteran.  
See Alemany, Gilbert, supra.

The Board recognizes that it may seem inconsistent to the 
veteran to grant her claim for an acquired psychiatric 
disorder but to deny her claim for PTSD.  However, as 
discussed in detail above, the Board has denied her claim for 
PTSD in part because the competent and probative evidence 
establishes that she does not meet the criteria for a 
diagnosis of PTSD.  That same evidence, however, does 
establish that she meets the criteria for a diagnosis of an 
anxiety disorder, not otherwise specified.  Furthermore, her 
claim for PTSD was also denied on the basis that there was no 
corroborative evidence showing that her claimed in-service 
stressor occurred.  By granting her claim for an acquired 
psychiatric disorder, however, the Board is not conceding 
that such evidence is of record.  Instead, the Board believes 
that the competent evidence demonstrates that her acquired 
psychiatric disability actually manifested while she was on 
active duty.  Having found that the disorder initially 
manifested during service, and has continued since separation 
from service, it is not necessary to go any further to 
determine the specific event may have precipitated that 
disorder.  Such a determination would only be necessary in 
order to establish service connection for PTSD.  See 38 
C.F.R. § 3.304(f); See also Cohen, supra.

The Board is also cognizant that the veteran has been given 
numerous psychiatric diagnoses over the years, many of which 
have not been specifically discussed herein.  For example, 
her service medical records reflect that she was given 
diagnoses of conversion reaction, neurotic depressive 
reaction, and emotional instability reaction.  In addition, 
more recent treatment records show that she has been given 
diagnoses of bipolar disorder, major depression, and an 
unspecified psychosis.  However, although she has received 
numerous diagnoses, the Board believes that the competent and 
probative evidence demonstrates that these diagnoses all 
represent one overriding psychiatric disorder, which is best 
characterized as an anxiety disorder.  The Board believes 
that this finding is consistent with the report of the July 
2001 VA psychiatrists, who reviewed the complete record, and 
concluded that she had her in-service diagnosis represented 
the first manifestation of her current anxiety disorder.  In 
their report, the psychiatrists also appear to have conceded 
the difficulty of determining the precise nature of her 
disorder in that they found the most appropriate diagnosis to 
be anxiety disorder, not otherwise specified, but noted that 
diagnoses of generalized anxiety disorder and panic disorder 
without agoraphobia should also be considered.  In essence, 
the Board believes that it is apparent from their report that 
the various diagnoses given to the veteran over the years all 
represent one overriding psychiatric disorder, which is best 
characterized as an anxiety disorder, not otherwise 
specified.  Because these two psychiatrists conducted the 
only complete review of the veteran's claims folder, the 
Board finds their opinions to be the most probative evidence 
of record regarding the nature of her claimed psychiatric 
disability.

In summary, having resolved all doubt in favor of the 
veteran, the Board finds that service connection for an 
acquired psychiatric disorder, diagnosed as anxiety disorder, 
not otherwise specified, is warranted.  Thus, the benefit 
sought on appeal is granted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as anxiety disorder, not otherwise 
specified, is granted.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

